Citation Nr: 0314438	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-49 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for duodenal 
ulcer, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959, July 1958 to April 1969, and March 1971 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The case was remanded to the RO in March 1998 for 
additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.

As noted in the March 1998 remand, the veteran's 
representative raised the issue of service connection for 
deterioration of the teeth and gums secondary to the service 
connected duodenal ulcer.  This matter is again referred to 
the RO for any appropriate action.

The veteran testified before the undersigned at a hearing at 
the Board in January 1998.  A transcript of the hearing 
testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran does not have impairment of health manifested 
by weight loss and anemia; hematemesis or melena; or 
incapacitating episodes averaging 10 days or more in duration 
at least 4 times per year due to the service connected 
duodenal ulcer.  




CONCLUSION OF LAW

The criteria for an increased disability rating for duodenal 
ulcer are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.7, 4.14, 4.114, Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims, in essence, that his duodenal ulcer is 
more severe than reflected by the 20 percent disability 
rating assigned.

A rating decision in August 1970 granted service connection 
for a duodenal ulcer and assigned a 10 percent disability 
rating.  An October 1972 decision increased the disability 
rating to 20 percent.  The 20 percent rating has remained in 
effect since that time and is now protected.  See 38 C.F.R. 
§ 3.9519(b) (2002).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Under the criteria of Diagnostic Code 7305, entitled "Ulcer, 
duodenal," a 60 percent disability rating is warranted for 
severe symptoms with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, and with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is warranted for moderately severe symptoms that are 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
symptoms with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 10 percent rating is 
warranted for mild manifestations with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2002).

As an initial matter, it is noted that medical evidence shows 
that the veteran has gastroesophageal reflux disease and a 
hiatal hernia, and that he has gastrointestinal symptoms from 
these disorders.  However, the veteran is not service 
connected for gastroesophageal reflux disease or hiatal 
hernia.  Therefore, symptoms of these disorders may not be 
considered in evaluating the veteran's service connected 
duodenal ulcer.  38 C.F.R. § 4.14 (2002). 

The veteran testified at a hearing at the RO in January 1995 
that he had constant pain, and that he took Tagamet and 
antacids.  He also indicated that he had problems with 
regurgitation.  He had not had weight loss.  He testified at 
a hearing before the undersigned at the Board in January 1998 
that he had episodes of his gastroesophageal disease about 
one week per month and that he was on medication for his 
ulcer.  He also indicated that he was throwing up, had 
diarrhea, and was belching.  He further indicated that a 
physician had indicated that the belching and fluids was 
caused by gastroesophageal reflux disease.  

The January 1997 VA examination report shows diagnoses of 
peptic ulcer disease with periodic dyspepsia, clinical 
gastroesophageal reflux disease, and large hiatal hernia.  
The report notes weight was 270 pounds; the veteran was 
described as obese.  The veteran denied hematemesis, melena, 
nausea, or vomiting.  He indicated his wife wouldn't sleep 
with him due to eructation and water brash symptoms which the 
examination report indicates were most consistent with 
gastroesophaeal reflux disease.  The report of an upper GI 
shows that there was duodenal bulb scarring consistent with 
prior peptic ulcer disease but that no active ulcer was seen.  
This medical evidence does not show that the veteran had 
weight loss, vomiting, hematemesis or melena, incapacitating 
episodes, or impairment of health to warrant a disability 
rating greater than the 20 percent rating currently assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2002).

The veteran received another VA examination in April 1999.  
He claimed he had abdominal pains in the upper stomach area 
and that he had lost 20 pounds during the previous six 
months.  He also reported that he vomited blood approximately 
one month earlier and passed a dark colored stool two days 
earlier.  Weight was 284 pounds.  The veteran did not show 
signs of debility.  A complete blood count was within normal 
limits.  An upper GI series showed mild esophageal 
dysmotility but was otherwise within normal limits.  The 
duodenal bulb and duodenal sweep were normal.  There was no 
evidence of ulcers.  The diagnosis was established diagnosis 
of duodenal ulcer with no residuals.  The examiner noted that 
there was no disability that would be related to the previous 
duodenal ulcer.  

This examination report does show that the veteran complained 
of vomiting blood (hematemesis) and passing a dark colored 
stool (melena).  However, the report also indicates that 
there were no residuals of the duodenal ulcer and no 
disability.  Additionally, no active ulcer was seen.  
Therefore, the complaints of vomiting blood and passing a 
dark stool were not considered by the examiner to be related 
to the duodenal ulcer.  Consequently, the hematemesis and 
melena cannot be a basis for an increased disability rating 
for a duodenal ulcer.  Additionally, while the veteran 
indicated that he had lost weight, his weight had actually 
increased since the April 1997 VA examination.  There were 
also no signs of debility and thus no impairment of health.  
His blood count was also normal indicating there was no 
anemia.  Accordingly, this medical evidence does not show 
that the veteran had weight loss, vomiting, hematemesis or 
melena, anemia, incapacitating episodes, or impairment of 
health due to the duodenal ulcer to warrant a disability 
rating greater than the 20 percent rating currently assigned.  
38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7305 (2002).

The veteran's testimony describes significant 
gastrointestinal symptoms.  However, as noted above, the 
medical evidence shows that there was no active duodenal 
ulcer and that there was no disability due to the ulcer.  
Additionally, the veteran testified that he had episodes of 
his gastroesophageal disease about one week per month and 
that a physician had indicated that his belching and fluids 
was caused by gastroesophageal reflux disease.  Therefore, 
the veteran's complaints were caused by disorders other than 
the service connected duodenal ulcer.  Symptoms from 
disorders other then the service connected duodenal ulcer may 
not be considered in evaluating the veteran's service 
connected disability.  Therefore, his testimony does not 
provide a basis for an increased disability rating for the 
service connected duodenal ulcer.  38 C.F.R. § 4.14 (2002).  

Similarly, although he reported declining health in a January 
10, 2003 statement, and indicated, in part, that he had 
constant stomach pain, had lost 49 pounds in the last 3 
months, and often vomited after taking his medication, the 
treatment records dated as late as November 27, 2002 do not 
document any of these specific problems or attribute such 
problems to the service-connected ulcer disability.  The 
veteran did not indicate in his statement that these problems 
had developed since November 2002; rather, he appeared to 
indicate that these problems had been ongoing, although 
worsening over time.  Moreover, he did not specifically 
attribute these problems to the service-connected disability 
at issue in this appeal, and, as indicated above, previous 
medical evidence has attributed similar problems to non-
service-connected disability. 

Based on the above, the evidence does not show impairment of 
health manifested by weight loss and anemia; hematemesis or 
melena; or incapacitating episodes averaging 10 days or more 
in duration at least 4 times per year due to the service 
connected duodenal ulcer.  Accordingly, the preponderance of 
the evidence is against the veteran's claim for an increased 
disability rating for a duodenal ulcer.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.114, Diagnostic Code 
7305 (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
October 1994 statement of the case and the February 1997 
supplemental statement of the case.  The statement of the 
case and supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  A VA letter to 
the veteran in March 1998 advised him to identify evidence of 
treatment for his duodenal ulcer and that VA would attempt to 
obtain it on his behalf.  The February 2003 supplemental 
statement of the case advised the veteran of the VCAA and of 
the kind of evidence he was responsible for obtaining and the 
evidence VA was responsible for obtaining.  The veteran has 
identified VA medical records that were requested and 
obtained by the RO.  The veteran identified treatment by a 
physician, however, when asked to provide contact information 
in a July 1998 VA letter, the veteran did not respond.  The 
veteran has received VA examinations and records from the 
Social Security Administration have been obtained.  Although 
the veteran indicated in a January 2003 statement that his 
health continued to decline, he did not specifically refer to 
the disability at issue; rather, he mentioned numerous other 
non-service-connected disabilities.  Neither the veteran nor 
his representative have identified additional relevant 
evidence of probative value which has not already been sought 
and associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 


ORDER

Entitlement to an increased disability rating for duodenal 
ulcer is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

